Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 2, 2022

                                       No. 04-22-00678-CV

                  ESTATE OF GLORIA MARIE SHRIVER, DECEASED


                        From the County Court, Jim Wells County, Texas
                                 Trial Court No. 13-07502-PR
                       Honorable Michael Ventura Garcia, Judge Presiding


                                          ORDER
        On October 27, 2022, the trial court reporter filed a notification of late record, notifying
this court that the reporter’s record was not filed when it was originally due because appellants
have failed to pay or make arrangements to pay the reporter’s fee for preparing the record. It is
therefore ORDERED that appellants provide written proof to this court within ten (10) days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellants are entitled to appeal without paying the
reporter’s fee. The reporter’s record must be filed no later than ten (10) days after the date
appellants’ written proof is filed with this court. If appellants fail to respond within the time
provided, appellants’ brief will be due within twenty (20) days from the date of this order, and
the court will consider only those issues or points raised in appellants’ brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court